129 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jesse Marshall WALKER, Jr., Defendant-Appellant.
No. 96-50639.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1997.**Decided Nov. 13, 1997.

Appeal from the United States District Court for the Central District of California.  Dean D. Pregerson, District Judge, Presiding.
Before:  GIBSON***, KOZINSKI and TROTT, Circuit Judges.
MEMORANDUM*
Though the facts here are distinguishable from United States v. Blake, 88 F.3d 824 (9th Cir.1996), it's a distinction without any principled difference.  Just as the revised sentencing guideline in Blake was intended to reduce earlier sentences, so too the district court's decision not to depart upward reduced an earlier overly punitive sentence.  Furthermore, in Blake we relied upon United States v. Montenegro-Rojo, 908 F.2d 425, 431 n. 8 (9th Cir.1990), where the possible revision in sentencing was similar to that here.  These two cases combined dictate that Walker's term of supervised release should have started as of when he would have been released under a correct initial sentence, not as of when he was actually released.  We remand to the district court to determine when Walker would have been released and to adjust the terms of his supervised release accordingly.
REVERSED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Floyd R. Gibson, United States Court of Appeals for the Eighth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3